IN THE SUPREME COURT OF IOWA
                           No. 118 / 06-1507

                            Filed May 9, 2008

STATE OF IOWA,

      Appellant,

vs.

ALLEN ROBERT ALLENSWORTH,

      Appellee.


      Appeal from the Iowa District Court for Polk County, Karen A.

Romano, Judge.



      The district court suppressed drug evidence discovered during a

search of an impounded vehicle. REVERSED AND REMANDED.



      Thomas J. Miller, Attorney General, Elisabeth S. Reynoldson and

Mary E. Tabor, Assistant Attorneys General, John P. Sarcone, County

Attorney, and Stephanie Cox, Assistant County Attorney, for appellant.



      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant State Appellate Defender, for appellee.
                                            2

HECHT, Justice.

       We granted the State’s application for discretionary review of the

district court’s order suppressing methamphetamine seized by law

enforcement officers from a motor vehicle. We conclude the warrantless

search of the steering column of the vehicle was supported by probable

cause, and was therefore permissible under the automobile exception to the

Fourth Amendment’s warrant requirement. Accordingly, we reverse the

district court’s order.

       I.      Factual and Procedural Background.

       A Polk County sheriff’s deputy stopped a vehicle for speeding on

Euclid Avenue in Des Moines. As the deputy approached the vehicle, Allen

Allensworth rolled down the driver’s window, stated his name, and disclosed

that there was an outstanding warrant for his arrest. The deputy noticed

Allensworth had a large snake draped around his neck. A warrant check

confirmed Allensworth had an outstanding warrant for a parole violation.

The deputy arrested Allensworth, contacted Allensworth’s friend to come to
the scene and retrieve the snake, and called a towing company to transport

the vehicle from the scene of the arrest. Due to the presence of the snake
and the amount of traffic at the intersection where the stop occurred, the

deputy decided to defer an inventory of the contents of the vehicle until after

it was moved to the location where it was to be impounded.1



       1The   Polk County Sheriff has a motor vehicle impoundment and inventory policy.
With exceptions not relevant here, the policy directs that if the driver of a vehicle is
arrested, officers are to impound the vehicle and perform an inventory of its contents. The
policy states the inventory is not to be used as a pretext to search for evidence, but is
designed to protect the citizen’s property and the county. If illegal substances are
encountered during the inventory, the policy directs the officer to (1) stop the inventory;
(2) contact a supervisor; (3) complete the inventory; and (4) consider obtaining a search
warrant authorizing “a more thorough search of the motor vehicle.”
                                             3

       After transporting Allensworth to the jail for booking, but before he

went to the impound lot to complete an inventory search of the vehicle, the

deputy received an anonymous phone call reporting there were drugs in

Allensworth’s car. Approximately two hours after the vehicle was towed and

impounded, the deputy and another officer began an inventory of the

vehicle’s contents. The deputy located a small bag of marijuana in the

center console. Knowing the steering column was “a known place where

people hide drugs,” an officer removed the horn button on the steering

column and discovered a small plastic bag containing approximately

twenty-five grams of methamphetamine.

       Allensworth was charged with possession with intent to deliver more

than five grams of methamphetamine, in violation of Iowa Code section

124.401(1)(b)(7) (2005), and failure to possess a drug tax stamp, in violation

of Iowa Code section 453B.12. He filed a pro se motion to suppress the

marijuana and methamphetamine, claiming they were seized in violation of

the Fourth Amendment of the United States Constitution.2 Following a
hearing, the district court concluded the seizure of the vehicle, the inventory

search of the console, and the resulting seizure of the marijuana did not
violate Allensworth’s Fourth Amendment rights. The court suppressed the


         2Allensworth claims on appeal the search also violated his rights under article I,

section 8 of the Iowa Constitution, and that if we find the issue was not preserved below,
we should address it on ineffective-assistance-of-counsel grounds. Allensworth did not
raise below, and the district court did not rule on, a state constitutional claim. Moreover,
he does not suggest on appeal that the analytical framework under the state constitution
should differ from the Fourth Amendment analysis in this case. Cf. Racing Ass’n of Cent.
Iowa v. Fitzgerald, 675 N.W.2d 1, 6 (Iowa 2004) (declining to adopt a different equal
protection analysis under the analogous provision of the Iowa Constitution where no such
analytical framework was urged by either party). Accordingly, Allensworth has failed to
demonstrate prejudice resulting from his counsel’s failure to raise a state constitutional
claim. See State v. Shanahan, 712 N.W.2d 121, 136 (Iowa 2006) (stating that in order to
obtain relief on an ineffective-assistance-of-counsel claim one must prove “(1) the attorney
failed to perform an essential duty and (2) prejudice resulted”). Because the claim of trial
counsel’s ineffectiveness is without merit, we shall not further discuss it.
                                             4

methamphetamine, however, on the ground that the search of the steering

column exceeded the proper scope of an inventory search.3

       The State filed a motion requesting the district court reconsider its

ruling, advancing the automobile exception to the warrant requirement as

an alternative ground for upholding the search of the vehicle and seizure of

the methamphetamine. The district court denied the motion, concluding

the automobile exception applies only if probable cause for the search and

exigent circumstances exist at the scene of the stop. The district court

reasoned that the automobile exception did not apply under the

circumstances of this case because probable cause for a warrantless search

extending beyond an inventory search did not exist at the scene of the stop

in this case, but arose only later after the vehicle was impounded when

marijuana was discovered in the course of the inventory search.                         We

granted discretionary review of the district court’s suppression order.

       II.     Scope of Review.

       We review Fourth Amendment claims de novo. State v. Lam, 391
N.W.2d 245, 248 (Iowa 1986).

       III.    Discussion.

       The State confines its argument on appeal to the validity of the search

of the steering column under the so-called “automobile exception” to the

Fourth Amendment’s warrant requirement. The State contends the district


        3An inventory of the contents of an impounded vehicle pursuant to standard police

procedures is reasonable if the process is aimed at securing or protecting the vehicle and
its contents. South Dakota v. Opperman, 428 U.S. 364, 372, 96 S. Ct. 3092, 3098–99, 49
L. Ed. 2d 1000, 1007 (1976). “The policy or practice governing inventory searches should
be designed to produce an inventory,” and not simply be a ruse for “general rummaging in
order to discover incriminating evidence.” Florida v. Wells, 495 U.S. 1, 4, 110 S. Ct. 1632,
1635, 109 L. Ed. 2d 1, 6 (1990). One factor considered by the court in its assessment of
the reasonableness of an inventory search is whether the officer “acted in bad faith or for
the sole purpose of investigation.” Colorado v. Bertine, 479 U.S. 367, 373, 107 S. Ct. 738,
741, 93 L. Ed. 2d 739, 746 (1987).
                                      5

court erred in holding the automobile exception requires special exigency at

the time the probable cause arises. Allensworth asserts the district court

correctly suppressed the methamphetamine because the officers who

conducted the search of the vehicle exceeded the limits of an inventory

search when they invaded the steering column.

      The Fourth Amendment of the United States Constitution ensures

“the right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures . . . .” U.S. Const.

amend. IV. “Searches and seizures conducted by governmental officials

without prior court approval are per se unreasonable unless they fall within

one of the few exceptions to the Fourth Amendment’s warrant requirement.”

State v. Jackson, 542 N.W.2d 842, 845 (Iowa 1996) (citing Katz v. United

States, 389 U.S. 347, 357, 88 S. Ct. 507, 514, 19 L. Ed. 2d 576, 585 (1967);

State v. Cook, 530 N.W.2d 728, 731 (Iowa 1995)). The Supreme Court has

recognized a “specifically established and well-delineated” exception to the

warrant requirement for searches of automobiles and their contents.
California v. Acevedo, 500 U.S. 565, 581, 111 S. Ct. 1982, 1991, 114
L. Ed. 2d 619, 634 (1991).
      A review of the evolution of the automobile exception is useful in the

analysis of the issue presented in this case. The United States Supreme

Court first applied the exception in Carroll v. United States, 267 U.S. 132, 45
S. Ct. 280, 69 L. Ed. 543 (1925).         In Carroll, the Court held a search

warrant is unnecessary for the search of an automobile when officers have

probable cause to believe the vehicle contains contraband. 267 U.S. at

153–56, 45 S. Ct. at 285–86, 69 L. Ed. at 551–53. The Court concluded

warrantless   searches    of   vehicles    based   on   probable   cause   are

constitutionally permissible as it would be impracticable to require officers
                                     6

to secure a warrant “because the vehicle can be quickly moved out of the

locality or jurisdiction in which the warrant may be sought.” Id. at 153, 45

S. Ct. at 285, 69 L. Ed. at 551. Thus, the original impetus for allowing

warrantless searches of automobiles based upon probable cause was the

exigency inherent in dealing with movable vehicles.

      Forty-five years after Carroll was decided, the Court again addressed

the scope of the automobile exception in Chambers v. Maroney, 399 U.S. 42,

90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970). In Chambers, the police stopped a

vehicle matching a description of the vehicle used an hour earlier by armed

gunmen who robbed a gas station. 399 U.S. at 44, 90 S. Ct. at 1977, 26
L. Ed. 2d at 424. The officers arrested the passengers on suspicion of

armed robbery, and impounded the vehicle at the police station.          The

officers conducted a search of the vehicle at the police station and found a

gun concealed under the dashboard. Id.

      Rejecting Chambers’ claim that the search by the officers at the police

station was unreasonable because no exigency existed to justify a
warrantless search of the impounded vehicle, the Court noted:
      Arguably, because of the preference for a magistrate’s
      judgment, only the immobilization of the car should be
      permitted until a search warrant is obtained; arguably, only
      the “lesser” intrusion is permissible until the magistrate
      authorizes the “greater.” But which is the “greater” and which
      the “lesser” intrusion is itself a debatable question and the
      answer may depend on a variety of circumstances. For
      constitutional purposes, we see no difference between on the
      one hand seizing and holding a car before presenting the
      probable cause issue to a magistrate and on the other hand
      carrying out an immediate search without a warrant. Given
      probable cause to search, either course is reasonable under the
      Fourth Amendment.

      On the facts before us, the [vehicle] could have been searched
      on the spot when it was stopped since there was probable
      cause to search and it was a fleeting target for a search. The
                                             7
       probable-cause factor still obtained at the station house and so
       did the mobility of the car unless the Fourth Amendment
       permits a warrantless seizure of the car and the denial of its
       use to anyone until a warrant is secured. In that event there is
       little to choose in terms of practical consequences between an
       immediate search without a warrant and the car’s
       immobilization until a warrant is obtained.
Id. at 51–52, 90 S. Ct. at 1981, 26 L. Ed. 2d at 428 (emphasis added). The

Court concluded law enforcement officers’ encounters with vehicles that are

readily capable of movement are sufficiently “exigent” to allow for

warrantless searches based on probable cause. Id. The exigencies faced by

law enforcement officers dealing with motor vehicles do not evaporate when

the vehicle is removed from the scene of the stop to a police station or other

place of impoundment. United States v. Ross, 456 U.S. 798, 807 n.9, 102
S. Ct. 2157, 2163 n.9, 72 L. Ed. 2d 572, 583 n.9 (1982) (“[I]f an immediate

search on the scene could be conducted, but not one at the station if the

vehicle is impounded, police often simply would search the vehicle on the

street—at no advantage to the occupants, yet possibly at certain costs to the

police.”); see United States v. Watts, 329 F.3d 1282, 1286 (11th Cir. 2003)

(“[T]he requirement of exigent circumstances is satisfied by the ‘ready

mobility’ inherent in all automobiles that reasonably appear to be capable of

functioning.” (Emphasis in original.)).

       In a more recent phase of the evolution of the automobile exception,

the Court disavowed a “special exigency”4 requirement for searches of
readily mobile vehicles, and provided additional rationales for allowing

       4We   use the term “special exigency” to refer to some circumstance beyond the
inherent mobility of the vehicle that makes it impossible or impractical for the police to
obtain a search warrant prior to the vehicle being moved away. United States v. Graham,
275 F.3d 490, 509–10 (6th Cir. 2001) (noting the Supreme Court “has emphasized that no
special exigency is required to conduct a warrantless search of an automobile when the car
is mobile and the searching officer has probable cause to believe that fruits of a crime may
be present in the automobile”). The Supreme Court has alternatively used the phrase
“separate exigency” to refer to the same concept. See Maryland v. Dyson, 527 U.S. 465,
467, 119 S. Ct. 2013, 2014, 144 L. Ed. 2d 442, 445 (1999) (“[T]he ‘automobile exception’
has no separate exigency requirement.”).
                                     8

warrantless searches of automobiles based on probable cause. In California

v. Carney, 471 U.S. 386, 105 S. Ct. 2066, 85 L. Ed. 2d 406 (1985), a case

involving a search of a mobile home, the Court acknowledged the “ready

mobility” rationale for the automobile exception, but noted the exception is

also justified based on the reduced expectation of privacy, as compared to

the home or office, that individuals have in their automobiles. Carney, 471
U.S. at 391, 105 S. Ct. at 2069, 85 L. Ed. 2d at 413 (citing South Dakota v.

Opperman, 428 U.S. 364, 367, 96 S. Ct. 3092, 3096, 49 L. Ed. 2d 1000,

1004–05 (1976)). This decreased expectation of privacy results from the

“pervasive regulation of vehicles capable of traveling on the public

highways.” Id. at 392, 105 S. Ct. at 2069, 85 L. Ed. 2d at 413.

      In Texas v. White, 423 U.S. 67, 96 S. Ct. 304, 46 L. Ed. 2d 209 (1975)

(per curiam), officers stopped the defendant at a bank drive-through window

on suspicion of attempting to pass fraudulent checks. 423 U.S. at 67, 96 S.

Ct. at 305, 46 L. Ed. 2d at 211.      A bank employee had observed the

defendant try to put something between the seats of the vehicle he was
driving. Id. The officers arrested White and transported him and his car to

the police station, where they questioned White and searched the vehicle.
Id. at 67–68, 96 S. Ct. at 305, 46 L. Ed. 2d at 211. Although the trial court

found the officers had probable cause to believe contraband was in the

vehicle, the Texas Court of Criminal Appeals held four checks found during

the search of the vehicle were obtained in violation of White’s Fourth

Amendment rights. Id. at 68, 96 S. Ct. at 305, 46 L. Ed. 2d at 211. The

Supreme Court reversed, holding the search at the station house was valid

because probable cause to believe the car contained contraband did not

evaporate when the car was removed from the scene of the seizure. Id.

Probable cause persisted at the station house, and therefore no showing of
                                      9

exigency beyond the vehicle’s inherent mobility was required to sustain the

warrantless search of the vehicle. Id. (“[P]olice officers with probable cause

to search an automobile at the scene where it was stopped could

constitutionally do so later at the station house without first obtaining a

warrant.”).

      In Michigan v. Thomas, 458 U.S. 259, 102 S. Ct. 3079, 73 L. Ed. 2d
750 (1982) (per curiam), law enforcement officers stopped a vehicle for a

traffic violation and observed an open bottle of liquor on the passenger seat

floorboard. 458 U.S. at 259, 102 S. Ct. at 3080, 73 L. Ed. 2d at 752. The

officers placed the driver, Thomas, under arrest for possession of open

intoxicants in a motor vehicle. Id. During an inventory search conducted

before the vehicle was towed from the scene of the arrest, an officer located

two bags of marijuana in the unlocked glove compartment. Id. at 260, 102

S. Ct. at 3080, 73 L. Ed. 2d at 752. A second officer then conducted a more

thorough search, which included checking under the dashboard and inside

the locked trunk. The officer located a loaded revolver inside the air vents
under the dashboard. The Michigan Court of Appeals held the search did

not fit within the automobile exception “because both the car and its
occupants were already in police custody [thus] there were no ‘exigent

circumstances’ justifying a warrantless search for contraband.” Id. at 261,

102 S. Ct. at 3080, 73 L. Ed. 2d at 752–53. The Supreme Court reversed,

stating that “when police officers have probable cause to believe there is

contraband inside an automobile that has been stopped on the road, the

officers may conduct a warrantless search of the vehicle, even after it has

been impounded and is in police custody.” Id. The Court further clarified,

      the justification to conduct such a warrantless search does not
      vanish once the car has been immobilized; nor does it depend
      upon a reviewing court’s assessment of the likelihood in each
      particular case that the car would have been driven away, or
                                     10
      that its contents would have been tampered with, during the
      period required for the police to obtain a warrant.

Id. at 261, 102 S. Ct. at 3081, 73 L. Ed. 2d at 753.

      In Maryland v. Dyson, 527 U.S. 465, 467, 119 S. Ct. 2013, 2014, 144
L. Ed. 2d 442 (1999) (per curiam), the Court expressly rejected the

argument that the automobile exception does not apply in the absence of a

separate showing of exigency. The defendant’s vehicle was stopped and

searched on the street based on a tip from a reliable informant that the

vehicle the defendant was driving would be carrying a large quantity of

cocaine. Id. at 466, 119 S. Ct. at 2013, 144 L. Ed. 2d at 444. The Maryland

Court of Special Appeals reversed the defendant’s conviction for possession

of crack cocaine, holding that “in order for the automobile exception to the

warrant requirement to apply, there must not only be probable cause to

believe that evidence of a crime is contained in the automobile, but also a

separate finding of exigency precluding the police from obtaining a warrant.”

Id. The Supreme Court reversed, stating “under our established precedent,

the ‘automobile exception’ has no separate exigency requirement.” Id. at

467, 119 S. Ct. at 2014, 144 L. Ed. 2d at 445. The Maryland court’s finding

of “abundant probable cause” to believe the readily mobile vehicle contained

contraband “alone satisf[ied] the automobile exception to the Fourth

Amendment’s warrant requirement.” Id.

      We have previously applied the “inherent exigency” rationale for

warrantless probable-cause searches and seizures of readily mobile vehicles

undertaken prior to the vehicle’s impoundment. State v. Cain, 400 N.W.2d
582, 585 (Iowa 1987) (noting “recent decisions of the United States Supreme

Court and this court . . . have made it clear that the exigency requirement is

always satisfied by a vehicle’s inherent mobility”); Lam, 391 N.W.2d at 248

(“The Court’s decision [in Carney] makes it clear that under the automobile
                                           11

exception which was created in recognition of the decreased expectation of

privacy accorded to a vehicle and the exigencies associated with it, a

warrantless search of a vehicle may be made if the authorities have

probable cause.”). We have also upheld against both federal and Iowa

constitutional challenges a vehicle search that was undertaken with

probable cause at a police station after the defendant’s arrest. State v.

Holderness, 301 N.W.2d 733, 737 (Iowa 1981) (upholding against federal

and Iowa constitutional challenges a warrantless vehicle search based on

probable cause at a police station). In each of these cases, probable cause

supporting a warrantless search existed at the scene of the arrest or stop.5
This case requires us to decide whether probable cause to conduct a

warrantless automobile-exception search can arise during an inventory

search of a vehicle after it has been removed from the scene of the stop and

seizure. We conclude that it can.

       In State v. Edgington, 487 N.W.2d 675 (Iowa 1992), the defendant was

stopped for speeding. He was arrested after he admitted he was driving

with a suspended license. Before having the vehicle towed, the arresting

officer commenced an inventory search and discovered a loaded handgun
under the seat and a jewelry box and jewelry on the back seat. 487 N.W.2d

at 677. The inventory search was interrupted when the tow truck arrived

and took the vehicle away. When the search was completed at another

location, numerous stolen items were found in the trunk. We concluded the

search of the passenger compartment of the vehicle at the scene of the stop

was incident to the arrest and therefore valid. Id. at 678 (citing New York v.


       5Although    neither Cain nor Lam posed a challenge to a warrantless probable cause
search of a vehicle after impoundment, we have upheld searches that were undertaken, at
least in part, after impoundment as well. See State v. Edgington, 487 N.W.2d 675, 677–78
(Iowa 1992) (upholding later warrantless search of an impounded vehicle after a gun was
discovered under the seat during an inventory search at the scene of the stop).
                                     12

Belton, 453 U.S. 454, 460, 101 S. Ct. 2860, 2864, 69 L. Ed. 2d 768, 775

(1981)). The discovery of the handgun and jewelry supplied the officers with

probable cause to believe the vehicle contained additional contraband.

Finding exigent circumstances and probable cause, we upheld under the

automobile exception the search of the trunk conducted after the vehicle

was towed from the scene of the arrest. Id. Having concluded the search

was valid under the automobile exception, we did not address Edgington’s

claim that the impoundment and the inventory search of his car violated the

police department’s regulations which required the arresting officers to

provide the defendant with an alternative to impoundment. Id. at 679.

      Allensworth does not dispute that the marijuana discovered in the

console during the inventory search and the anonymous tip received before

the inventory began gave the officer probable cause to suspect the vehicle

contained additional contraband.       He contends, however, the officers

conducting the inventory search were required, after they discovered the

marijuana, to stop the inventory and request a search warrant before they
could legally extend the search beyond the scope of the inventory. We

disagree. Allensworth’s Fourth Amendment challenge based on the claimed
failure of the officers to comply with their departmental rules governing

inventory searches is, like Edgington’s, without merit. The State correctly

posits that whether or not the search subsequent to the discovery of the

marijuana was completed in compliance with the sheriff’s inventory search

rules, the search of the vehicle driven by Allensworth at the time of the stop

was reasonable under the automobile exception. Probable cause for an

automobile exception search “may evolve from a proper investigatory stop of

a vehicle.” Id. at 678. We conclude it may also evolve from the discovery of

contraband in the course of a proper inventory search as it did in
                                     13

Edgington. Id. at 678–79. An automobile exception search may be “as

thorough as a magistrate could authorize in a warrant particularly

describing the place to be searched.” Ross, 456 U.S. at 800, 102 S. Ct. at

2159, 72 L. Ed. 2d at 578; accord Carroll, 267 U.S. at 172–73, 45 S. Ct. at

292, 26 L. Ed. at 559–60 (scope of automobile-exception search included

tearing open vehicle’s seat cushion to find suspected contraband). Thus,

what began as an inventory search expanded to a broader automobile-

exception search that properly included the opening of the horn cap on the

steering column.

      In finding the automobile exception inapplicable in this case, the

district court relied upon language in Edgington and Holderness suggesting

probable cause and exigent circumstances must arise at the scene of the

stop to justify a later search at the station house under the automobile

exception. See Edgington, 487 N.W.2d at 677–78 (“Previously, we have

stated that the automobile exception to the fourth amendment requirement

of a search warrant is applicable if probable cause and exigent
circumstances exist at the time the automobile is stopped by police.”);

Holderness, 301 N.W.2d at 736–37 (“[E]xigent circumstances are necessary
only initially; the absence of exigent circumstances at the time of the actual

search is irrelevant.”); see also State v. Olsen, 293 N.W.2d 216, 220 (Iowa

1980) (“It is now clear that the absence of exigent circumstances for the

later search is wholly irrelevant. Exigent circumstances are necessary only

initially.”). As detailed above, under prevailing Fourth Amendment law, the

only exigency required to justify a warrantless search of a vehicle is the

vehicle’s ready mobility. Cain, 400 N.W.2d at 585 (noting “[m]ore recent

decisions of the United States Supreme Court and this court . . . have made

it clear that the exigency requirement is always satisfied by a vehicle’s
                                            14

inherent mobility”). The essential teaching of Edgington, Holderness, and

Olsen is that sufficient exigency exists to justify a warrantless search of a

readily mobile vehicle even after the vehicle has been impounded and

removed to another location. Our decisions in those cases should not be

understood to stand for the proposition that if probable cause for an

automobile-exception search does not arise at the scene of a stop or seizure,

it cannot arise later in the course of an inventory search conducted after the

vehicle has been impounded and removed to another location.6
       The fact that the vehicle had been impounded and removed from the

scene of the seizure before an inventory search was commenced and

probable cause arose for the broader automobile exception search is of no

constitutional moment. Under the substantial body of case law establishing

the automobile exception, the reasonableness of the search simply cannot

turn on the fortuity of whether the inventory search was commenced and


       6Our  conclusion is guided by the overriding concern in Fourth Amendment cases
that the reasonableness of the search or seizure be determined by balancing the need for
the search against the individual’s privacy interest. United States v. Knights, 534 U.S. 112,
118–19, 122 S. Ct. 587, 591, 151 L. Ed. 2d 497, 505 (2001) (“The touchstone of the Fourth
Amendment is reasonableness, and the reasonableness of a search is determined by
assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy
and, on the other, the degree to which it is needed for the promotion of legitimate
governmental interests.”). As demonstrated by the cases permitting searches of impounded
vehicles under the automobile exception, the State’s need to conduct an immediate search
remains static once probable cause arises, regardless of whether the vehicle remains at the
scene of the stop or has already been impounded. Similarly, the individual’s privacy
interest in the contents of the vehicle remains static from the scene of the arrest
throughout the duration of the impoundment—the individual does not gain a greater
interest in keeping the contents of the vehicle secret simply because officers choose to
impound the vehicle. See Note, Warrantless Searches and Seizures of Automobiles, 87 Harv.
L. Rev. 835, 840 (1974) (noting the privacy interest implicated in a vehicle search is the
defendant’s interest in “attempts at secrecy” of the automobile’s contents). The spatial and
temporal limitation on the emergence of probable cause urged by Allensworth and applied
by the district court would not provide any greater protection to the privacy interest at
stake in an automobile search. Requiring, as a precondition to a finding of reasonableness,
that probable cause to support an automobile exception search arise before impoundment
would therefore afford “no advantage to the occupants,” and we decline to impose such a
limitation. Ross, 456 U.S. at 807 n.9, 102 S. Ct. at 2163 n.9, 72 L. Ed. 2d at 583 n.9.
                                    15

contraband was discovered before or after the car was removed from the

scene of the stop or seizure. When probable cause arose at the police

station, the vehicle was still sufficiently mobile to render the situation

exigent and the warrantless search supported by probable cause

reasonable. Allensworth’s motion to suppress is without merit and the

district court erred in suppressing the methamphetamine.

      IV.   Conclusion.

      The search of the steering column of Allensworth’s vehicle was based

on probable cause that arose during a lawful inventory search.          A

warrantless search of the vehicle’s steering column was therefore

reasonable under the Fourth Amendment. We reverse the district court’s

suppression of the methamphetamine found in the steering column and

remand the case for further proceedings consistent with this opinion.

      REVERSED AND REMANDED.

      All justices concur except Streit, J., who takes no part.